1 Barclays Capital Chemical ROC Stars Conference May 3, 2012 Exhibit 99.1 2 Company Overview All financial data are for the quarter ended March 31, 2012, and the years ending December 31, 2011 and December 31, 2010. Data are presented in millions of U.S. dollars except for earnings per share.2011 results include a pretax $181 million gain associated with the remeasurement of Olin’s SunBelt interest, or $1.30 per share.Additional information is available at www.olin.com. Winchester Chlor Alkali Third Largest North American Producer of Chlorine and Caustic Soda Q1 2012FY 2011FY 2010 Revenue:$ 360$ 1,389$ 1,037 EBITDA:$96$331$192 Income:$74$245$117 A Leading North American Producer of Small Caliber Ammunition Q1 2012FY 2011FY 2010 Revenue:$ 148$ 572$ 549 EBITDA:$14$49$73 Income:$11$38$63 Revenue:$ 507$ 1,961$ 1,586 Pretax Income: $61$ 380$ 77 EPS (Diluted): $.48 $2.99$.81 Q1 2012FY 2011FY 2010 Olin Corporation 3 Investment Rationale •Leading North American producer of Chlor-Alkali •Leading producer of industrial bleach with additional growth opportunities •Leading producer of burner grade hydrochloric acid •Favorable industry dynamics for both businesses •Winchester’s leading industry position •Significant cost reduction program underway •Strong balance sheet, positive earnings outlook •342nd consecutive quarterly dividend declared 4 Improving EBITDA •Since 2000, net chlor alkali capacity has been reduced in North America by approximately 7% •The North American chlor alkali industry has consolidated •Olin’s acquisitions have been immediately accretive to earnings •Downstream bleach and HCl growth has increased earnings and margins •Winchester post surge profits are greater than pre-surge profits •Centerfire relocation to MS will increase Winchester EBIT by $30 million per year when complete •Q1 2012 EBITDA is the highest Q1 EBITDA in the Company’s history Olin Adjusted EBITDA 5 Chlor Alkali Process ECU Electrochemical Unit; a unit of measure reflecting the chlor alkali process outputs of 1 ton of chlorine, 1.13 tons of 100% caustic soda and .03 tons of hydrogen. North American Position Percent of 2011
